02-12-359-CV





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00359-CV
 
 



In re GARY WAYNE TARVER


 


RELATOR



 
 
------------
 
ORIGINAL PROCEEDING
------------
MEMORANDUM
OPINION[1]
                                                       ------------
The
court has considered relator’s “Second Petition For Factual Review And
Sufficiency Of Evidence On Felony DWI Case In Hood Co., Texas,” which we have construed
as a petition for writ of mandamus.  The court is of the opinion that relief
should be denied.  Accordingly, relator’s petition for writ of mandamus is
denied.
 
PER CURIAM
 
PANEL: 
MCCOY, GARDNER, and GABRIEL, JJ.
 
DELIVERED: 
August 29, 2012




          [1]See
Tex. R. App. P. 47.4, 52.8(d).